             Case MDL No. 2915 Document 19 Filed 08/07/19 Page 1 of 2



                  BEFORE THE UNITED STATES JUDICIAL PANEL ON
                          MULTIDISTRICT LITIGATION


In re CAPITAL ONE CONSUMER DATA                    )    MDL No. 2915
SECURITY BREACH LITIGATION                         )
                                                   )


                                NOTICE OF RELATED ACTION

        Pursuant to Rule 6.2 of the Rules of Procedure of the United States Judicial Panel on

Multidistrict Litigation (“JPML”), the undersigned counsel hereby notify the Clerk of the JPML

of the following related action that was filed after the initial motion to transfer in this case:

         Case Name                   Case No.                 Court                     Judge
 Emanuyel Aminov v.              1:19-cv-01006         Eastern District of     Judge Rossie D.
 Capital One Financial                                 Virginia (Alexandria    Alston, Jr
 Corporation, Capital One                              Division)
 Bank (USA), N.A., and
 Capital One, N.A. (the
 “Aminov action”)

        A schedule of actions is attached hereto as Exhibit A. An Affidavit of Service is attached

hereto as Exhibit B. A copy of the Aminov action complaint and docket sheet are attached hereto

as Exhibit C.

        The Aminov action involves common questions of law and fact with the action filed by

moving plaintiff in these proceeding.

        Plaintiff Emanuyel Aminov respectfully submits that the above-referenced action be

considered as a related action for purposes of this pending multidistrict litigation.

 DATED: August 7, 2019                            ROBBINS GELLER RUDMAN
                                                    & DOWD LLP
                                                  STUART A. DAVIDSON
                                                  CHRISTOPHER C. GOLD
                                                  DOROTHY P. ANTULLIS


                                                                 s/ Stuart A. Davidson
                                                               STUART A. DAVIDSON
Case MDL No. 2915 Document 19 Filed 08/07/19 Page 2 of 2



                          120 East Palmetto Park Road, Suite 500
                          Boca Raton, FL 33432
                          Telephone: 561/750-3000
                          561/750-3364 (fax)

                          ROBBINS GELLER RUDMAN
                             & DOWD LLP
                          MARK S. REICH
                          Mreich@Rgrdlaw.Com
                          58 South Service Road, Suite 200
                          Melville, NY 11747
                          Telephone: 631/367-7100
                          631/367-1173 (fax)

                          SILVERMAN THOMPSON SLUTKIN
                             & WHITE LLC
                          JODIE E. BUCHMAN
                          PIERCE C. MURPHY
                          201 N. Charles Street, 26th Floor
                          Baltimore, MD 21201
                          Telephone: 410/385-2225
                          410/547-2432 (fax)

                          COHEN & MIZRAHI, LLP
                          DANIEL C. COHEN
                          EDWARD Y. KROUB
                          300 Cadman Plaza W., 12th Floor
                          Brooklyn, NY 11201
                          Telephone: 929/575-4175
                          929/575-4195 (fax)

                          Attorneys Plaintiff Emanuyel Aminov




                          -2-
